Citation Nr: 1508743	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  09-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on being housebound.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, B.Q. & L.M. 


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this matter has been transferred to the RO in Atlanta, Georgia.  

In February 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  This matter was remanded by the Board in July 2012 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board notes that the most recent VA examination to determine his need for regular aid and attendance or being housebound was in August 2012, over two years ago.  Since that time, VA treatment records indicate his use of a wheelchair if he needs to go any distance.  As such, it appears that the Veteran's condition has worsened since his last VA examination, and he should be scheduled for a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Additionally, the Board notes that the August 2012 VA examiner did not distinguish as to what limitations the Veteran had due to his service-connected disabilities and those that are not service-connected.  For example, the examiner noted the Veteran was unable to drive and unable to ambulate due to his peripheral neuropathy and right foot drop condition.  However, it is unclear if such conditions are related to the Veteran's service-connected bilateral knee conditions.  Thus, on remand, the VA examiner must specify as to the limitations caused by the Veteran's service-connected disabilities (posttraumatic stress disorder, residuals of bilateral knee lateral instability and subluxation, degenerative joint disease of the bilateral knees, and facial scars) and those that are not.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  


3.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for a special VA aid and attendance/housebound examination.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  The examiner must conduct any indicated evaluations, studies, and tests.  

The examiner is specifically asked to report and discuss the impact of service-connected disabilities (posttraumatic stress disorder, residuals of bilateral knee lateral instability and subluxation, degenerative joint disease of the bilateral knees, and facial scars) on the Veteran's ability to care for hygiene, dressing himself, feeding himself, attending to the wants of nature, protecting himself from the hazards or dangers incident to his daily environment, and indicate the extent to which the Veteran is "bedridden."  

The examiner must provide an opinion as to the following: 

(A)  Is the Veteran "bedridden" such that he has to remain in bed due to his service-connected disabilities? 

(B)  Does the Veteran require regular aid and attendance of another due to his service-connected disabilities? Indicate whether the Veteran requires any skilled care, and describe whether the Veteran requires the regular aid and attendance of another person to perform daily self-care tasks such as bathing, dressing, attending to the wants of nature, feeding himself, or to protect him from the hazards of his daily environment.  

(C)  Is the Veteran substantially confined due to service-connected disabilities to his dwelling and the immediate premises? If so, is it reasonably certain that this is permanent? 

(D)  Are the Veteran's peripheral neuropathy and right foot drop condition related to his service-connected disabilities? If so, do these conditions contribute to his need for aid and attendance or being homebound? 

In making these determinations, please only assess the impact of his service-connected disabilities of posttraumatic stress disorder, residuals of bilateral knee lateral instability and subluxation, degenerative joint disease of the bilateral knees, and facial scars.  

The examiner should provide a complete rationale for any conclusions reached.  

4.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




